Title: From John Adams to James Monroe, 23 February 1813
From: Adams, John
To: Monroe, James



Private.Dear Sir
Quincy February 23 1813

I thank you for your favour of the 15th, and the able Report of the Committee of foreign relations, and a very conciliatory Bill for the regulation of Seamen &c.
I call it conciliatory, because in Theory it Should appear to be So; and because I believe it was sincerely intended to be so. The views were upright and the Motives pure, which produced it, I have no doubt.
But will the present Ministry in Great Britain receive it, with equal candour? Will The Parliament or the Nation accept it. I believe not. My reasons for this opinion are too many to be enumerated in detail: but one or two may be Suggested
1. Equality, Reciprocity and indeed The Rights of an independent Nation require, that the Imperial Parliament of Great Britain Should pass an Act forbidding the Employment of American Seamen, not only in their Royal Navy but in their Merchants Service. Will Ministry Parliament or Nation consent to this? I think not: at least, at present, nor for a long time to come. Why? because, if they do, Sweden Denmark, Portugal, indeed all other Nations will demand a Similar Law relative to their Seamen.
2. It is only necessary to look in the Index of the British Statutes at large to find a Number of Statutes offering and promising Rewards, temptations and Allurements to foreign Seamen of all Nations to enter the service in the Royal Navy and the Merant Ships too, and promising them, by the Faith  of the Nation all the Rights and Priviledges of natural born Subjects. Will they repeal all these Laws?
3. Will G. B. Stipulate to renounce the Power of employing American Seamen? on this subject, I may be deceived. And I desire to be understood to speak with diffidence. But I am Suspicious, nay persuaded, they have not only the impressed and enlisted American Seamen on board their Men of War to an amount of many Thousands, but many more in their Merchant Ships and their Transports. Among the Documents attending one of their financial Reports, was an Article of four or five Millions Sterling for the Pay of foreign Seamen in the Merchants Service, to the Number of forty Thousands. How came the Government to pay Seamen in the private Service of Merchants? I presume that foreign Seamen have been employed not only in the Transport Service but in forcing a clandestine commerce with the Continent. And who were those foreign Seamen? Nine Tenths of them, probably Americans.
The next question is, Will this Bill conciliate and Unite The American People? It may put an Argument into the mouths of Some of the Friends of the present Administration, and take one away from Some in the opposition: but it will not diminish the dread of Taxes in the sordid, of whom the Number is very great; nor extinguish the Ambition to become the dominant Party.
I hope you have by this time Letters from Petersburg. We have only two Since August. One containing nothing but a melancholly account of the death of the only daughter he ever had. The other I will venture to inclose to you in Confidence praying you to return it to me by the Post. It is to his Mother, and not intended to be Seen by any but his Family, But contains more than Usual of public affairs. We dare not correspond with him, nor he with us upon Public affairs. The Times are too dangerous. Our Letters have been almost all opened. Many read by Government in France and England. Some produced in Courts of Admiralty: Yet all Sent on at last. We have never lost but one Letter. You may conclude from this that we have not offended High Mightinesses, in France or England.
With / much Esteem I am Sir your most Obedient servant
John Adams